Citation Nr: 0838336	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

1.  Whether the January 2006 reduction in rating for valvular 
heart disease from 100 percent to 60 percent effective April 
1, 2006, was appropriate.

2.  Entitlement to an effective date earlier than April 1, 
2006, for total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
November 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision, which 
reduced the rating for the veteran's service-connected 
valvular heart disease from 100 percent to 60 percent 
effective April 1, 2006; and on appeal from a March 2006 
rating decision, which granted entitlement to individual 
employability effective April 1, 2006.  These decisions were 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

On November 3, 2008, the Board was informed of the veteran's 
death in June 2008.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2006 the veteran filed a substantive appeal with 
regard to a January 2006 reduction in rating for his service-
connected heart disease.  In October 2006 he filed a 
substantive appeal regarding the effective date of TDIU.  
Unfortunately, the veteran died on June [redacted], 2008; during the 
pendency of these appeals.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


